STATE OF MINNESOTA

                                   IN SUPREME COURT

                                         A14-0312

Beltrami County                                                                   Stras, J.
                                                                   Took no part, Wright, J.
Frank Duane Lussier, petitioner,

                                   Appellant,

vs.                                                             Filed: September 10, 2014
                                                                Office of Appellate Courts
State of Minnesota,

                               Respondent.
                              ________________________

Frank Duane Lussier, Rush City, Minnesota, pro se.

Lori Swanson, Attorney General, Saint Paul, Minnesota; and

Timothy R. Faver, Beltrami County Attorney, Bemidji, Minnesota, for respondent.
                            ________________________

                                     SYLLABUS

       1.     The postconviction court did not abuse its discretion when it denied the

appellant’s challenge to his guilty plea without an evidentiary hearing.

       2.     The postconviction court did not abuse its discretion when it denied the

appellant’s ineffective-assistance-of-postconviction-counsel claim without an evidentiary

hearing.

       Affirmed.

       Considered and decided by the court without oral argument.
                                       OPINION

STRAS, Justice.

       Frank Duane Lussier appeals the postconviction court’s denial of his second

petition for postconviction relief. Because we conclude that each of the claims raised by

Lussier is either procedurally barred or fails on the merits, we affirm.

                                              I.

       On March 17, 2003, Lussier stabbed and killed his wife, Sharlene. Lussier was

charged by grand-jury indictment with, and pleaded guilty to, first-degree murder while

committing domestic abuse, Minn. Stat. § 609.185(a)(6) (2012). As part of the factual

basis for the plea, Lussier admitted that, during an argument with Sharlene and her

daughter, he struck Sharlene at least once. According to Lussier, he then picked up a

knife intending to take his own life, but instead unintentionally stabbed Sharlene during a

struggle over the knife.

       To supplement the factual basis for Lussier’s guilty plea, the State moved to admit

the grand-jury transcript. Lussier did not object and the district court granted the State’s

motion. The court then asked Lussier whether he agreed that, “if this had gone forward

to trial[,] the witnesses at the trial would have testified much in accordance with the

Grand Jury testimony?” Defense counsel stated that Lussier agreed with the court’s

statement, explaining that, although Lussier had not personally seen the grand-jury

transcript, Lussier had reviewed the police reports. Counsel further stated that the two of

them had discussed what the witnesses had seen, what they would say at trial, and how

the testimony would affect Lussier’s case.         Finally, counsel read a statement from
Lussier, which essentially said that he did not mean to kill Sharlene and intended only to

kill himself. The court accepted Lussier’s guilty plea, convicted him, and sentenced him

to life imprisonment with the possibility of release. Lussier did not file a direct appeal

from his conviction or sentence.

       In 2011, Lussier filed a pro se motion to withdraw his guilty plea, in which he

asserted that enforcing his guilty plea was manifestly unjust because the plea was not

accurate, intelligent, or voluntary. See Perkins v. State, 559 N.W.2d 678, 688 (Minn.

1997); see generally Minn. R. Crim. P. 15.05, subd. 1 (“At any time the court must allow

a defendant to withdraw a guilty plea upon a timely motion and proof to the satisfaction

of the court that withdrawal is necessary to correct a manifest injustice.”). Several

months later, with the assistance of counsel, Lussier supplemented his motion to

withdraw his guilty plea by filing his first petition for postconviction relief. In the

petition, he argued that neither the guilty-plea hearing nor the grand-jury transcript

established a factual basis for finding “a past pattern of domestic abuse” or “an extreme

indifference to human life”—two elements of first-degree murder while committing

domestic abuse, see Minn. Stat. § 609.185(a)(6). According to Lussier, the plea was

inadequate because “there was no on-the-record recitation of facts contained in the [plea-

hearing] transcript that were relevant to the elements of the charged murder offense,” and

he never admitted or affirmed the facts from the grand-jury transcript.

       The postconviction court denied relief and Lussier appealed. We affirmed the

postconviction court’s denial of Lussier’s first petition and motion to withdraw his guilty

plea. Lussier v. State, 821 N.W.2d 581, 590-91 (Minn. 2012). We concluded that
Lussier’s claim failed on its substantive merits because the grand-jury transcript, which

the district court properly admitted to supplement the factual basis for Lussier’s guilty

plea, was sufficient to support Lussier’s conviction of first-degree murder while

committing domestic abuse. Id. at 589.

       Lussier then filed the present postconviction petition, his second, in which he

alleged two claims. First, he restated his claim that his guilty plea was inaccurate. 1

Second, he claimed that the attorney who represented him on his first postconviction

petition provided ineffective assistance of counsel by failing to request an evidentiary

hearing.

       The postconviction court denied Lussier’s second petition without an evidentiary

hearing. The court concluded that Lussier’s renewed challenge to his guilty plea is

procedurally barred because the claim had been previously raised and decided in his first

petition for postconviction relief. The court also concluded that Lussier’s ineffective-

assistance-of-postconviction-counsel claim did not require an evidentiary hearing because

the facts alleged in the petition were either undisputed or irrelevant. Specifically, the

court explained that it was undisputed that (1) the claim in the first petition was whether

the facts developed at the plea hearing established the elements of “an extreme

indifference to human life” and “a past pattern of domestic abuse,” and (2) postconviction


1
        Although the second petition did not itself discuss the accuracy of his guilty plea,
Lussier’s memorandum in support of the second petition discussed the alleged inaccuracy
of his guilty plea at length. Because we must liberally construe postconviction petitions,
see Minn. Stat. § 590.03 (2012), we construe Lussier’s second petition, as did the district
court, as including a renewed challenge to the accuracy of his guilty plea.
counsel did not request an evidentiary hearing on that claim. The court further explained

that any factual dispute regarding whether Lussier intended to kill his wife was irrelevant

to the accuracy of his guilty plea because an extreme indifference to human life, not an

intent to kill, was required for the charged offense. Based on the undisputed facts, the

postconviction court denied Lussier’s ineffective-assistance-of-postconviction-counsel

claim because Lussier could not show that postconviction counsel had performed

unreasonably or that counsel’s performance had prejudiced him.

       On appeal, Lussier argues that the postconviction court abused its discretion when

it denied his second petition for postconviction relief without an evidentiary hearing. See

Reed v. State, 793 N.W.2d 725, 729 (Minn. 2010) (reviewing the denial of postconviction

relief for an abuse of discretion). He therefore asks us to remand to the postconviction

court with instructions to hold an evidentiary hearing. For the reasons that follow, we

conclude that the postconviction court did not abuse its discretion.

                                             II.

       The first question presented by this case is whether the postconviction court

abused its discretion when it concluded that Lussier’s challenge to his guilty plea is

procedurally barred.

       In State v. Knaffla, we held that, once a direct appeal has been taken, “all matters

raised therein, and all claims known but not raised, will not be considered upon a

subsequent petition for postconviction relief.” 309 Minn. 246, 252, 243 N.W.2d 737, 741

(1976). We have extended the Knaffla rule to claims that were, or should have been,
raised in a previous postconviction petition. 2 Jones v. State, 671 N.W.2d 743, 746 (Minn.

2003).

         In his second petition for postconviction relief, Lussier claimed that his guilty plea

was inaccurate because it lacked an adequate factual basis. There is no dispute that

Lussier raised an identical claim in his first postconviction petition. Lussier, 821 N.W.2d

583. As a result, Lussier’s claim is “undoubtedly Knaffla-barred because we expressly

considered and rejected [an] identical argument[],” Buckingham v. State, 799 N.W.2d

229, 232 (Minn. 2011), in an appeal from the denial of Lussier’s first postconviction

petition. See Jones, 671 N.W.2d at 746 (holding that all matters raised in a previous

postconviction petition, and all claims known but not raised, will not be considered in a

subsequent petition for postconviction relief). Accordingly, because the Knaffla rule

applies, the postconviction court did not abuse its discretion when it denied the petition

without an evidentiary hearing based on its conclusion that Lussier’s guilty-plea claim is

procedurally barred.

                                              III.

         The second question presented by this case is whether the postconviction court

abused its discretion when it summarily denied Lussier’s claim that postconviction

2
       Because this issue was previously raised in Lussier’s first postconviction petition,
we need not consider the Knaffla exceptions, see Buckingham v. State, 799 N.W.2d 229,
232 (Minn. 2011) (concluding that an issue previously raised and decided was Knaffla-
barred without addressing the exceptions), or the effect, if any, of the 2005 amendments
to the postconviction statute on Knaffla and its exceptions. See Hooper v. State, 838
N.W.2d 775, 787 n.2 (Minn. 2013) (declining to decide what effect, if any, the 2005
amendments had on the Knaffla rule and its exceptions).
counsel provided ineffective assistance by failing to request an evidentiary hearing in

connection with his first petition. 3 According to Lussier, his postconviction attorney

should have requested an evidentiary hearing because there were material facts in

dispute. In addressing Lussier’s argument, we address questions of law de novo, review

the postconviction court’s factual findings for clear error, and evaluate the postconviction

court’s ultimate decision to deny relief for an abuse of discretion. See McDonough v.

State, 827 N.W.2d 423, 426 (Minn. 2013).

       In his first postconviction petition, Lussier claimed that his guilty plea lacked an

adequate factual basis on the “past pattern of domestic abuse” and “extreme indifference

to human life” elements of the charged offense. Lussier’s postconviction counsel did not

request an evidentiary hearing. In his second postconviction petition, Lussier contends

that the decision not to request an evidentiary hearing constituted ineffective assistance of

counsel because there were material facts in dispute with respect to the accuracy of his

plea. More specifically, he contends that there was a factual dispute regarding whether

he “intended to hurt anyone but himself.”

       A postconviction court is “required to hold an evidentiary hearing and make

findings of fact and conclusions of law ‘[u]nless the petition and the files and records of


3
       Because Lussier did not file a direct appeal, he had a constitutional right to the
assistance of counsel during his first postconviction proceeding. See Deegan v. State,
711 N.W.2d 89, 98 (Minn. 2006) (“We hold that a defendant’s right to the assistance of
counsel under Article I, section 6 of the Minnesota Constitution extends to one review of
a criminal conviction, whether by direct appeal or a first review by postconviction
proceeding.”).
the proceedings conclusively show that the petitioner is entitled to no relief.’ ” Davis v.

State, 784 N.W.2d 387, 392 (Minn. 2010) (alteration in original) (quoting Minn. Stat.

§ 590.04, subd. 1 (2012)). Accordingly, an “evidentiary hearing is unnecessary if the

petitioner fails to allege facts that are sufficient to entitle him or her to the relief

requested.” Leake v. State, 737 N.W.2d 531, 535 (Minn. 2007) (citing Fratzke v. State,

450 N.W.2d 101, 102 (Minn. 1990)). To be entitled to an evidentiary hearing on his

ineffective-assistance-of-counsel claim, therefore, Lussier must have “alleged facts that,

if proven by a fair preponderance of the evidence, would satisfy the two-prong test

announced in Strickland [v. Washington, 466 U.S. 668 (1984)].” Bobo v. State, 820

N.W.2d 511, 516 (Minn. 2012).

       To prevail under Strickland, Lussier must show that (1) his postconviction

counsel’s representation “fell below an objective standard of reasonableness,” and (2)

“there is a reasonable probability that, but for counsel’s unprofessional errors, the result

of the proceeding would have been different.” Strickland, 466 U.S. at 688, 694; see also

Reed, 793 N.W.2d at 733. We may analyze the Strickland requirements in either order

and may dispose of a claim on one prong without considering the other. Jackson v. State,

817 N.W.2d 717, 722 (Minn. 2012).

       Lussier has not alleged facts that could satisfy the second prong of Strickland. In

order to prove his claim, Lussier would need to show a reasonable probability that, but

for the error made by counsel, the result would have been different. See Fields v. State,

733 N.W.2d 465, 468 (Minn. 2007). As the postconviction court observed, any facts in

dispute during Lussier’s first postconviction proceeding—including, in particular,
whether he intended to kill Sharlene—were immaterial to his claim that his guilty plea

was defective, so he would not have been entitled to an evidentiary hearing even if his

attorney had requested one.

       When determining whether a guilty plea has an adequate factual basis, we

examine whether there are “sufficient facts on the record to support a conclusion that

defendant’s conduct falls within the charge to which he desires to plead guilty.” Kelsey

v. State, 298 Minn. 531, 532, 214 N.W.2d 236, 237 (1974) (emphasis added). “[I]f the

record contains a showing that there is credible evidence available which would support

a jury verdict that defendant is guilty of at least as great a crime as that to which he pled

guilty,” then the factual basis for the guilty plea is adequate. State v. Genereux, 272

N.W.2d 33, 34 (Minn. 1978) (emphasis added).

       In this case, the only facts material to Lussier’s claim that his plea lacked an

adequate factual basis were the facts established by, and contained within, the record

itself, including the grand-jury transcript and the transcript of the plea hearing. Even if

postconviction counsel had requested and received an evidentiary hearing and shown that

Lussier did not intend to kill Sharlene, establishing such a fact would have been

irrelevant to any decision on the question presented in his first postconviction petition:

whether the factual basis for his plea was adequate. In other words, an evidentiary

hearing, even if one had been obtained, could not have changed the result of the

proceeding because the facts relevant to his guilty-plea claim were undisputed and

already in the record. Accordingly, the postconviction court did not abuse its discretion

when it summarily denied Lussier’s ineffective-assistance-of-postconviction-counsel
claim because the petition and the files and records of the proceedings conclusively show

that Lussier was not entitled to relief.

                                           IV.

       For the foregoing reasons, we affirm the postconviction court’s denial of Lussier’s

petition for postconviction relief.

       Affirmed.

       WRIGHT, J., took no part in the consideration or decision of this case.